Citation Nr: 1612065	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  09-24 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to disability rating in excess of 20 percent for residuals of a left knee injury.

 2.  Entitlement to service connection for bilateral hearing loss.
 
 3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

The Veteran served on active duty from February 1969 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 and August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The June 2009 statement of case (SOC) issued on the claim for a higher rating for the left knee disability also addressed claims for service connection for a right foot and right ankle disability, and whether new and material evidence had been received to reopen a claim for service connection for a lumbar spine disorder.  However, in his July 2009 VA Form 9, the Veteran limited the appeal to the claim for involving the left knee. The claims of service connection for a right ankle and foot disability, and the application to reopen the claim for a lumbar spine disorder, are not currently on appeal.

In September 2014, the Board remanded the appeal for further development.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future review of this appellant's case must consider the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2014, the Board remanded the appeal in order to afford the Veteran with his requested hearing.  

A new hearing was scheduled for October 19, 2015.  Prior to that date, the Veteran contacted VA and stated he desired a videoconference hearing; it was unclear whether his request could be accommodated given the proximity to the hearing.  The Veteran next requested a postponement due to the fact that he had been recently injured and had separated his shoulder.  He asked for the hearing to be rescheduled, and stated he would report on the new date.  In January 2016, his representative reiterated the reasons for the Veteran's failure to attend, and again requested a new hearing, stating the Veteran would attend any future hearing.  

Given the good cause asserted, one final attempt will be made to afford the Veteran with his requested hearing.

Accordingly, the case is REMANDED for the following action:

1.  Make ONE FINAL ATTEMPT to schedule the Veteran for a Board hearing at the RO.  Appropriate notification must be given to the Veteran and the notice must be documented and associated with the Veteran's claims folder.  After the hearing has been held, or if the Veteran cancels the hearing or fails to report, the case must be returned to the Board for further appellate review, if in order.  

2.  The Veteran is advised that when an appellant fails to appear for a scheduled hearing and a request for postponement has not been received and granted, the case will be processed as though the request for a hearing had been withdrawn. No further request for a hearing will be granted in the same appeal unless such failure to appear was with good cause and the cause for the failure to appear arose under such circumstances that a timely request for postponement could not have been submitted prior to the scheduled hearing date.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




